                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:16-cv-61-FDW

WILLIAM D. BULLARD,                 )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )                                  ORDER
                                    )
FNU SNIPES, et al.,                 )
                                    )
            Defendants.             )
____________________________________)

         THIS MATTER is before the Court on pro se Plaintiff’s Request for Production of

Documents, (Doc. No. 40).

         Plaintiff’s request for discovery has been misdirected to the Court. See LCvR 26.2 (“The

parties shall not file any initial disclosures, designations of expert witnesses and their reports,

discovery requests or responses therto, deposition transcripts, or other discovery material unless:

(1) directed to do so by the Court; (2) such materials are necessary for use in an in-court

proceeding; or (3) such materials are filed in support of, or in opposition to, a motion or petition.”);

(Doc. No. 42) (Pretrial Order and Case Management Plan). Plaintiff is instructed to direct his

discovery requests to the appropriate party or parties in accordance with the applicable procedural

rules and Pretrial Order and Case Management Plan.

         IT IS THEREFORE ORDERED that:

   (1)      Plaintiff is instructed to direct his discovery requests to the appropriate party or parties

            in accordance with the applicable procedural rules and Pretrial Order and Case

            Management Plan.

   (2)      IT IS FURTHER ORDERED that the Clerk of Court is instructed to substitute the

                                                   1
parties as follows:

   Anthony Snipes for “FNU Snipes”

   Stephen Heh for “FNU Heh”

   Sally Pressley for “FNU Pressley”

   Nancy Capel for “FNU Kapull”


                              Signed: November 29, 2018




                                  2
